Title: To James Madison from John Gavino, 9 August 1804 (Abstract)
From: Gavino, John
To: Madison, James


9 August 1804, Gibraltar. No. 157. “I had the honor of adressing you the 7t: Inst: No: 156, and yesterday arrived the British Ship of Warr Ajancourt of 74 Gunns & a Sloop of Warr with a Convoy for this Place & England by them I received a Packet for you which I had only time to deliver Capn: Lee of the Brig Joseph of Boston as was geting under way, but the Wind coming about is returnd & will be bearer of this which serves to anex you Copy of one just received from Consul Simpson of Tanger dated 7t: Instant.
“They write me from Malta under 4t: Ulto. that they expected Commodor Prible there every hour. Commodor Barron not yet appeard, nor have I else to add.”
